Citation Nr: 1213536	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-01 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma, status post right kidney nephrectomy and transplant, to include as secondary to in-service exposure to chemicals.

2.  Entitlement to service connection for congestive heart failure, status post heart transplant, to include as secondary to in-service exposure to chemicals and to a service-connected disability.  

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission





WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from September 1967 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2006 and April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in May 2011.  A copy of the transcript of this hearing has been associated with the claims file.

By a January 2005 rating decision, the RO denied a rating greater than 10 percent for the service-connected residuals of a left navicular fracture with non-union, traumatic arthritis (nondominant).  The Veteran initiated an appeal by filing a timely Notice of Disagreement in July 2005.  By a December 2005 rating action, the RO awarded a 20 percent evaluation for this service-connected disability, effective from July 16, 2004 (date of RO's receipt of the Veteran's claim for an increased rating for this disorder).  A Statement of the Case was issued in January 2006, but the Veteran failed to submit a timely substantive appeal to perfect his appeal.  Thus, the Board does not have jurisdiction over this issue at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Board finds that remand of the Veteran's appeal for additional development and due process considerations is warranted, as set forth below.  The Board is aware that the Veteran's appeal has been in adjudicative status for several years.  Thus, the Board wishes to assure the Veteran that it would not be remanding this case unless it was essential for a full and fair adjudication of his appeal.  

As for the Veteran's claim for service connection for renal cell carcinoma, status post right kidney nephrectomy and transplant, the Board notes that he primarily contends that his renal cell carcinoma was the result of exposure to multiple chemicals during service.  In September 2011, the Board requested a VHA medical expert opinion to help it in deciding the Veteran's claim, which was received in December 2011.  The VHA medical expert opined that the Veteran's renal cell carcinoma was not likely the result of exposure to chemicals in service.  The medical opinion was sent to the Veteran as required, and he was provided with an opportunity to respond with argument and additional evidence.  In February 2011 and April 2011, the Veteran submitted statements and additional treatise evidence in support of his claim.  He indicated on all Medical Opinion Response Forms submitted that he desired that his case be remanded to the Agency of Original Jurisdiction (AOJ) for review of this new evidence submitted by him.

Any pertinent evidence submitted by a veteran or his representative before the Board but not considered by the agency of original jurisdiction (AOJ) must be referred to the AOJ for review unless the veteran or his representative waives, in writing, such right to AOJ review or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  
38 C.F.R. § 20.1304 (c).  As the Veteran in the present case has not waived AOJ review of the new argument and evidence that he has submitted (and, in fact, as he has requested a remand), the Board has no discretion but to remand this issue.

As for the Veteran's claim for service connection for congestive heart failure status post heart transplant, the Veteran underwent VA examination in November 2009.  Although the VA examiner provided an adequate opinion as to direct service connection, the Board finds that she failed to address the Veteran's main contention that his congestive heart failure, status post heart transplant, is related to exposure to multiple chemicals during service.  Thus, a medical opinion is needed that addresses this specific contention.

As for the Veteran's claim for service connection for a low back disorder, the Board notes that the Veteran has alleged that he injured his low back during service multiple times and was treated multiple times with various assessments including lumbosacral spasm, paravertebral spasm and strain.  He has stated that he continued to have episodic low back pain after service (which is evidenced by post-service treatment records).   He receives treatment for his current low back disorder at the VA Medical Center (VAMC) in Austin, Texas.  The most recent VA treatment records show a working diagnosis of mild L5-S1 spondylosis with small central disc herniation without neural compromise.  See October 2009 Pain Management note.  

The Veteran underwent VA examination in February 2010 related to this claim.  After reviewing the claims file and examining the Veteran, the examiner diagnosed the Veteran to have degenerative joint disease and degenerative disc disease of the lumbar spine, which he indicated was due to residuals of a back injury.  The examiner opined, however, that the Veteran's residuals of a low back injury are less likely as not (less than 50/50 probability) caused by, or a result of, the same low back injury in the service.  The rationale given was that the documentation in the service treatment records do not indicate upon the Veteran's exit examination any conditions or problems with recurrent low back pain.  Therefore, after all the years later, in 2009, if the Veteran developed spondylosis of the lumbar spine it would have had to happen after his service time and would not be service-connected.

The Board finds that this medical opinion is inadequate for several reasons.  First, it fails to take into account the post-service evidence of treatment for low back pain.  Furthermore, it fails to take into account the Veteran's report of an onset in service and a continuity of symptoms since the injuries incurred in service.  Consequently, the Board finds that a new VA examination with an appropriate opinion is needed.  A remand of this appeal is, therefore, warranted.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to service connection for congestive heart failure, status post heart transplant, to include as secondary to a service-connected disability.  

2.  Obtain and associate with the claims folder copies of any records of kidney, heart, and low back treatment that the Veteran may have received at the VAMC in Austin, Texas since January 2010.  

3.  Then, return the Veteran's claims file to the examiner who conducted the November 2009 VA heart examination.  After reviewing the claims file, including the prior examination report and the Veteran's statements regarding chemical exposure in service, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's development of heart disease (to include the claimed congestive heart failure, status post heart transplant) that resulted in his heart transplant in 1998 is consistent with exposure to any of the chemicals that he contends that he was exposed to in service.  See, e.g., March 2009 list.  

A complete rationale should be given for all conclusions and opinions expressed in a legible report.  It would be helpful if the examiner would include any citations to medical sources relied upon or indicate whether her opinion is based on general medical principles.  If a medical opinion cannot be rendered without resorting to mere speculation, the examiner should so state and provide an explanation as to why, including whether any additional evidence would be helpful in rendering an opinion.  

4.  Also, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his claimed low back disorder.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.  All necessary diagnostic tests and/or studies should be accomplished.  

After reviewing the claims file and examining the Veteran, the examiner should render a diagnosis of the Veteran's current low back disorder and provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that it is related to any disease or injury incurred during service.  The examiner should specifically address the in-service and post-service treatment records showing treatment for complaints of low back pain, as well as the Veteran's report of an onset in service and a continuity of symptoms since service (including that symptoms at separation were not constant but rather recurrent).  

A complete rationale should be given for all conclusions and opinions expressed in a legible report.  If a medical opinion cannot be rendered without resorting to mere speculation, the examiner should so state and provide an explanation as to why, including whether any additional evidence would be helpful in rendering an opinion.  

5.  Thereafter, readjudicated the claims on appeal, as are listed on the title page of this Remand.  Readjudication of the Veteran's claim for service connection for renal cell carcinoma status, post right kidney nephrectomy and transplant, should include consideration of all evidence since his case was certified to the Board in June 2010.  If such action does not resolve the claims on appeal, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

